DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Examiner’s Amendment
3.	Authorization for this examiner’s amendment was given by applicant’s representative Marcus W. Hammack, via an Internet communication, on May 11, 2022.
4.	The application has been amended as follows:  

Claims

1.	(Currently Amended) A method for wireless communications by a network entity, comprising:
obtaining an indication of a number of channels within a spectrum and a number of channel locations within the spectrum available for assigning to the number of channels;
determining a plurality of first assignments of the number of channel locations to the number of channels, each first assignment of the plurality of first assignments comprising a different assignment of one of the number of channel locations to two or more of the number of channels;
evaluating, for the each first assignment of the plurality of first assignments, an amount of transmission limitation imposed to a group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments due to incumbent protection, an amount of available bandwidth for the group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments, and a maximum contiguous channel size at the one of the number of channel locations of the each first assignment of the plurality of first assignments; determining a plurality of second assignments of the number of channel locations to the number of channels, based on the evaluation, wherein determining the plurality of second assignments comprises:
	determining that at least one channel location is unusable for one of the plurality of second assignments, based on the evaluation;
	removing the determined at least one channel location from the plurality of second assignments;
	after removing the determined at least one channel location, determining an amount of bandwidth associated with each remaining channel location that is available for assignment; and
	when the determined amount of bandwidth associated with the each remaining channel location is less than a first threshold, adjusting the number of channels and the number of channel locations until it is determined that the amount of bandwidth associated with the each remaining channel location is above the first threshold; and
transmitting an indication of the plurality of second assignments of the number of channel locations to the number of channels.

23.	(Currently Amended) An apparatus for wireless communications, comprising:
	at least one processor configured to:
obtain an indication of a number of channels within a spectrum and a number of channel locations within the spectrum available for assigning to the number of channels;
determine a plurality of first assignments of the number of channel locations to the number of channels, each first assignment of the plurality of first assignments comprising a different assignment of one of the number of channel locations to two or more of the number of channels;
evaluate, for the each first assignment of the plurality of first assignments, an amount of transmission limitation imposed to a group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments due to incumbent protection, an amount of available bandwidth for the group of devices assigned to the two or more of the number of channels of the each first assignment of the plurality of first assignments, and a maximum contiguous channel size at the one of the number of channel locations of the each first assignment of the plurality of first assignments; 
determine a plurality of second assignments of the number of channel locations to the number of channels, based on the evaluation, wherein determining the plurality of second assignments comprises:
	determining that at least one channel location is unusable for one of the plurality of second assignments, based on the evaluation;
	removing the determined at least one channel location from the plurality of second assignments;
	after removing the determined at least one channel location, determining an amount of bandwidth associated with each remaining channel location that is available for assignment; and
	when the determined amount of bandwidth associated with the each remaining channel location is less than a first threshold, adjusting the number of channels and the number of channel locations until it is determined that the amount of bandwidth associated with the each remaining channel location is above the first threshold; and
transmit an indication of the plurality of second assignments of the number of channel locations to the number of channels; and
	a memory coupled to the at least one processor.

Allowable Subject Matter
5.	Claims 1-4, 6-9, 11-13, 23-25, 27, and 31-33 are allowed.
6.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on May 6, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claims 1 and 23, as amended, applicant argues claims 1 and 23 are in condition for allowance, because applied references Gurney ‘919 (US 2010/0330919), Wei ‘877 (US 2015/0358877), Wolff ‘637 (US 2020/0028637), and Jin ‘917 (US 2006/0246917) do not disclose “determining that at least one channel location is unusable for one of the plurality of second assignments, based on the evaluation” and “removing the determined at least one channel location from the plurality of second assignments” (See Remarks, page 10, para 4-5, page 11, para 1).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “determining that at least one channel location is unusable for one of the plurality of second assignments, based on the evaluation” and “removing the determined at least one channel location from the plurality of second assignments.” These limitations, in combination with the remaining limitations of claims 1 and 23, are not taught nor suggested by the prior art of record. 
Claims 2-4, 6-9, 11-13, 24-25, 27, and 31-33 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474